Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 6 recites the limitations "the speed at" in line 2. There is insufficient antecedent basis for these limitations in the claim. It is unclear which speed is pointed out. Claim 6 is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-2, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffith et al (US 2016/0363265).
Regarding claim 1, Griffith teaches that, as illustrated in Figs. 7a and 7b, an apparatus for forming a pressure vessel liner (i.e. the liner 550B can be generated via extrusion molding system 700, [0060]), comprising:
an extruder (Fig. 7a, item 720 ([0060], line 6)) configured to drive a parison through a die and a mandrel to form an extruded tube (Fig. 7a, item 715 ([0060], lines 5-6); For one of ordinary skill in the art, it is understandable that the extruder tube 715 from the extruder 720 is obtained by driving a parison through a die and mandrel); and 
a formation unit (Fig. 7a, item 700) that has a continuous cycle for forming patters (as shown in Fig. 7a) and that is configured to:
form the extruded tube into main body sections (i.e. the liner 550B [0060]) and connecting sections (i.e. the connector portion 610, [0062]) according to a first pattern, a cross-sectional area of the connecting sections being smaller than a cross-sectional area of the main body sections (as shown in Figs. 7a and 7b).
Further, Griffith teaches that, in some embodiments, it can be desirable to form a liner 550 that has varying lengths (i.e. from a first pattern to a second pattern) of the tubing portion 630 and/or connector portion 610 ([0065]) without interrupting the continuous cycle of the formation unit (i.e. accordingly, as illustrated in Fig. 7b, in some embodiments, dies 710 can be selectively added and removed from the rotating sets 705 so that corrugated tubing 550 that has varying lengths of the tubing portion 630 and/or connector portion 610 can be generated. In various embodiments, dies 710 can be removed or added at any point before or after the period which die halves 710 are in contact (this statement means that the main body sections and the connecting sections are formed to a second pattern (through exchanging dies 710) without interrupting continuous cycle of the formation unit and without stopping the extrusion of the extruded tube). Various embodiments can comprise a mechanism to remove dies 710 from the track 705 and reload these dies 710 into an appropriate hopper or storage area, and a mechanism to move desired dies 710 from a hopper into positions on the corrugation line 705 ([0066], lines 1-12)). 
Thus, Griffith teaches that, the formation unit is configured to: 
change the pattern according to which the main body sections and the connecting sections are formed to a second pattern without interrupting continuous cycle of the formation unit and without stopping the extrusion of the extruded tube; and
form the extruded tube into the main body sections and the connecting sections according to the second pattern.  
Regarding claim 2, Griffith teaches that, as illustrated in Figs. 7a and 7b, the formation unit is a corrugator (Fig. 7a, item 700) that includes:
a first and a second mold element applicator (Fig. 7a, items 705A and 705B ([0062])), each mold element applicator having:
a motor spindle (not shown); 
a track (Fig. 7a, item 705A or 705B) coupled to the motor spindle and configured to rotate about the motor spindle ([0063]); and 
 a pattern (as shown in Fig. 7a or 7b) of active mold elements (Fig. 7a, item 710) and inactive mold elements (Fig. 7a, item 710) attached to the track ([0063], [0064]),
wherein the active mold elements are applied to the extruded tube to form the main body sections and the connecting sections and the inactive elements are not applied to the extruded tube (as shown in Fig. 7a or 7b), and 
wherein the first and second mold element applicators are located on opposite sides of the extruded tube (as shown in Fig. 7a or 7b);
a mold element storage container ([0066], line 10 (an appropriate hopper)) configured to hold alternative mold elements; and 
an interchange mechanism ([0066], line 8 (a mechanism)) configured to:
selectively remove inactive mold elements from the first and second mold element applicators (as, specifically, shown in Fig. 7b ([0066]));
remove alternative mold elements from the mold element storage container ([0066] (for example, removed (line 3))); and
replace the removed inactive mold elements from the first and second mold element applicators with the alternative mold elements ([0066] (for example, added (line 2))). 
Regarding claims 7-9, Griffith discloses that, as illustrated in Fig. 7a, corresponding mated dies 710 can define one or more of the connector portion 610, taper portion 625 and/or the tubing portion 630 ([0060]). In other words, Griffith discloses a pair of mating dies at least each having three pieces forming the connector portion, the taper portion and the tubing portion (as shown in Fig. 7a), respectively. Thus, Griffith discloses that, the formation unit includes an expanding molding press having opposite sections, and wherein the opposing sections are configured to clamp together onto the extruded tube and expand in a longitudinal direction along an axis parallel to a longitudinal axis of the extruded tube to form the main body sections and the connecting sections. The expanding molding press is configured to move along an axis parallel to the longitudinal axis of the extruded tube at a speed at a speed at which the extruded tube is extruded (as shown in Fig. 7a). The expanding dies also includes a progressive die connected to the expanding molding press, wherein the progressive die is configured to form the extruded tube into the main body sections and the connecting sections (also including the tapering section) in a region of the extruded tube where the opposing sections of the expanding molding press clamp together (as shown in Fig. 7a).        
Claims 17-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Griffith et al. (US 2016/0363265).  
Regarding claims 17-18, Griffith teaches that, as illustrated in Figs. 7a and 7b, an apparatus for forming pressure vessel liners (i.e. the liner 550B can be generated via extrusion molding system 700, [0060]), comprising:
an extruder (Fig. 7a, item 720 ([0060], line 6)) configured to drive a parison through a die and a mandrel to form an extruded tube (Fig. 7a, item 715 ([0060], lines 5-6); For one of ordinary skill in the art, it is understandable that the extruder tube 715 from the extruder 720 is obtained by driving a parison through a die and mandrel); and 
a formation unit (Fig. 7a, item 700) that forms the extruded tube into main body sections and connecting sections (as shown in Fig. 7a) according to differing first and second patterns, the formation unit comprising:
active blocks that form the first pattern (as shown in Fig. 7a or 7b); and 
inactive blocks (for example, the blocks in the hopper ([0066])) that form the first pattern or the second pattern (as shown in Fig. 7a or 7b),
wherein the active blocks and the inactive blocks have different sizes and are exchangeable to switch between the first pattern and the second pattern ([0065], [0066]), and
wherein the active blocks and the inactive blocks are exchangeable without stopping the extrusion of the extruded tube and without stopping the formation unit to switch between the first pattern and the second patter (i.e., Griffith teaches that, in some embodiments, it can be desirable to form a liner 550 that has varying lengths (i.e. from a first pattern to a second pattern) of the tubing portion 630 and/or connector portion 610 ([0065]) without interrupting the continuous cycle of the formation unit (i.e. accordingly, as illustrated in Fig. 7b, in some embodiments, dies 710 can be selectively added and removed from the rotating sets 705 so that corrugated tubing 550 that has varying lengths of the tubing portion 630 and/or connector portion 610 can be generated. In various embodiments, dies 710 can be removed or added at any point before or after the period which die halves 710 are in contact (this statement means that the main body sections and the connecting sections are formed to a second pattern (through exchanging dies 710) without interrupting continuous cycle of the formation unit and without stopping the extrusion of the extruded tube). Various embodiments can comprise a mechanism to remove dies 710 from the track 705 and reload these dies 710 into an appropriate hopper or storage area, and a mechanism to move desired dies 710 from a hopper into positions on the corrugation line 705 ([0066], lines 1-12) (related to claim 18))).
Regarding claims 19-20, Griffith teaches that, as illustrated in Figs. 7a and 7b, the formation unit is a corrugator (Fig. 7a, item 700) that includes:
a first and a second mold element applicator (Fig. 7a, items 705A and 705B ([0062])), each mold element applicator having:
a motor spindle (not shown); 
a pair of tracks (Fig. 7a, items 705A and 705B) coupled to the motor spindle and configured to rotate about the motor spindle ([0063]), each track forming a closed loop (as shown in Fig. 7a) and connected with one of the at least two pairs of motor spindles, 
wherein the pair of tracks is configured to receive the active blocks (as shown in Fig. 7a) and inactive blocks (for example, the blocks in the hopper ([0066])) and to rotate the active blocks (as shown in Fig. 7a), the inactive blocks, or both in and out of contact with the extruded tube (as shown in Fig. 7a).
Griffith discloses that, each track in the pair of tracks is configured to hold an odd number or even number of blocks depending on whether the first pattern or the second pattern is used to form the extruded tube (related to claim 20). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al (US 2016/0363265) as applied to claim 1 above, further in view of Lemelson (US 4,038,011).
Regarding claims 3-4, Griffith teaches the apparatus for forming a pressure vessel liner with the main body section and the return line section. However, Griffith does not disclose using a stationary molding press to create a shape of the pressure vessel liner. In the same field of endeavor, forming ribbed tubing, Lemelson teaches that, as illustrated in Figs. 1-3, the actuators 23 and 24 are automatically operated to intermittently advance their dies 25 and 26 against the soft wall of the extrusion which is in a moldable condition as a result of its as-extruded temperature or may be rendered in such condition by heat transferred thereto from electrical heating elements disposed and energized within the mandrel 19, particularly that portion immediately in advance of and at the location at which the dies 245 and 26 are advanced against the tubing (col. 3, lines 66-68 and col. 4, lines 1-7). Thus, Lemelson discloses that, the formation unit includes a molding press having opposing sections, and wherein each section of the opposing sections is shaped such that the main body sections and the connecting sections are formed when the opposing sections are clamped together onto the extruded tube. As shown in Fig. 1, Lemelson discloses that, the molding press is stationary relative to longitudinal motion of the extruded tube (related to claim 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griffith to incorporate the teachings of Lemelson to provide a molding press onto the extruded tube without moving along the longitudinal direction of the extruded tube. By doing so, it would be possible to form irregular formations in the extruded tube’s outer surface, as recognized by Lemelson (col. 1, lines 63-66).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Griffith et al (US 2016/0363265) and Lemelson as applied to claim 3 above, further in view of Sokolow (US Patent 3,844,700).
Regarding claims 5-6, the combination does not explicitly disclose that the molding press is configured to move along an axis parallel to a longitudinal axis of the extruded tube at a speed at which the extruded tube is extruded. In the same field of endeavor, forming continuous thermoplastic pipe, Sokolow discloses that, as illustrated in Fig. 1,  the thermoplastic material is fed to extrusion die means 16, where the material is formed into a tubular configuration continuous pipe. 18(a) which has the approximate diameter and wall thickness desired (col.2, lines 3-8) and the cylinders 38 reciprocally move the corrugating mold units 40 into mating relation about the pipe (Col. 2, lines 60-62. The mating units permit engagement with the pipe for molding, and disengagement when the molding is completed (col. 2, line 67 and col. 3, lines 1-2).
Further, Sokolow teaches that, as the mold units 40 approach the moving pipe, the carriage 34 is actuated by motor 35 to advance it to the right along with the advancing pipe at the same velocity as the pipe (col. 3, lines 23-26).
Thus, Sokolow discloses that, the molding press is configured to move along an axis parallel to a longitudinal axis of the extruded tube at a speed at which the extruded tube is extruded and the speed of the carriage is controlled by its motor 35 which is independent from the extruder 16.   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griffith to incorporate the teachings of Sokolow to provide a movable molding press onto the extruded tube.  By doing so, it would be possible to permit engagement with the pipe for molding, disengagement when the molding is complete, as recognized by Sokolow (col. 2, lines 55-67 and col. 3, lines 1-2).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al as applied to claim 1 above, further in view of in view of Kawano (US 5,454,208).  
Regarding claims 10-11, Griffith teaches the apparatus for forming a pressure vessel liner with the main body section and the return line section. As seen from Figs. 7a and 7b, a cross-sectional area of the return line sections is smaller than a cross-sectional area of the main body sections. However, Griffith does not disclose using a pair of opposing drums to shape the extruded tube. In the same field of endeavor, forming extruded tube, Kawano teaches that, as illustrated in Figs. 17 and 20, in the method forming the main body sections and return line sections (i.e. the extruded tube 24 (col. 11, line 6) and the fused portions 24a (col. 11, lines 13-14)) in the extruded tube (i.e. the extruded tube 24 , col. 10, lines 8-9) according to the first pattern (via pressing rollers 41, col. 10, lines 11-12) includes moving the extruded tube in a longitudinal direction through a pair of opposing drums (i.e. pressing rollers 41, col. 10, lines 11-12), wherein an outside radial surface of each drum has a small diameter section (i.e. in the central part of the pressing portion 42, slits 42a are provided for forming fluid passage. Col. 10, 16-18; also see Figs. 18-19) and a large diameter section (i.e. other parts of roller 41 except pressing portions 42, as shown in Fig. 17), rotating each of the opposing drums about an axis perpendicular to a longitudinal axis of the extruded tube and forming the main body sections (i.e. the extruded tube 24) and the return line sections (i.e. the fused portions 24a) by applying the small diameter sections (i.e. the pressing portion 42) of each opposing drum to the extruded tube according to the first pattern. 
Kawano teaches that, in the method changing the pattern includes changing a frequency with which the small diameter sections of each opposing drum are applied to the extruded tube from the first pattern to the second pattern (i.e. by changing the configuration of the pressed portions 42 (e.g. there are two pressing portions 42 for each roller or drum as shown in Fig. 17 (it is noted that the rollers 41 (or drums) are stationary relative to longitudinal motion of the extruded tube 24 (related to claim 11)) arbitrarily, it is possible to change the configuration of the fused portions formed on the extruded tube 24, col. 10, lines 19-24) and forming the main body sections and the return line sections (i.e. the extruded tube 24 (col. 11, line 6) and the fused portions 24a (col. 11, lines 13-14)) in the extruded tube according to the second pattern includes applying the small diameter sections (i.e. the pressing portion 42, slits 42a are provided for forming fluid passage. Col. 10, 16-18) of each opposing drum (i.e. pressing rollers 41, col. 10, lines 11-12) to the extruded tube according to the second pattern. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griffith to incorporate the teachings of Kawano to provide a pair of opposing drums or pressing rollers onto the extruded tube.  By doing so, it would be possible to provide an alternative approach to make the main body sections and the return line sections for the extruded tube economically, as recognized by Kawano (col. 1, lines 31-48).
Regarding claim 12, Kawano discloses that, as illustrated in Fig. 1, the device 3 for forming the tube is provided with two forming means each of which includes a driving shaft 8a, a driven shaft 8c and a conveyor element 8b passing around these shafts. Rollers 8 are spaced at intervals from each other on the conveyor element 8b (col. 5, lines 28-32). Left and right rollers 8 are pressed together to form the fused portion (col. 5, lines 53-54). Thus, Kawano discloses each drum (i.e., roller 8) in the pair of drums is configured to move along a respective axis that is parallel to a longitudinal axis of the extruded tube at a speed at which the extruded tube is extruded.
   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griffith to incorporate the teachings of Kawano to provide each drum in the pair of drums is configured to move along a respective axis that is parallel to a longitudinal axis of the extruded tube at a speed at which the extruded tube is extruded.  By doing so, it would be possible to provide an alternative approach to make the main body sections and the return line sections for the extruded tube economically, as recognized by Kawano (col. 1, lines 31-48).
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al in view of in view of Kawano (US 5,454,208).  
Regarding claims 13, 15-16, Griffith teaches that, as illustrated in Figs. 7a and 7b, an apparatus for forming pressure vessel liners (i.e. the liner 550B can be generated via extrusion molding system 700, [0060]), comprising:
an extruder (Fig. 7a, item 720 ([0060], line 6)) configured to drive a parison through a die and a mandrel to form an extruded tube (Fig. 7a, item 715 ([0060], lines 5-6); For one of ordinary skill in the art, it is understandable that the extruder tube 715 from the extruder 720 is obtained by driving a parison through a die and mandrel); and 
formation units (Fig. 7a, item 700) that has a continuous cycle for forming patterns (as shown in Fig. 7a) and that is configured to:
form the extruded tube into main body sections (i.e. the liner 550B [0060]) and connecting sections (i.e. the connector portion 610, [0062]) according to a first pattern, a cross-sectional area of the connecting sections being smaller than a cross-sectional area of the main body sections (as shown in Figs. 7a and 7b).
Further, Griffith teaches that, in some embodiments, it can be desirable to form a liner 550 that has varying lengths (i.e. from a first pattern to a second pattern) of the tubing portion 630 and/or connector portion 610 ([0065]) without interrupting the continuous cycle of the formation unit (i.e. accordingly, as illustrated in Fig. 7b, in some embodiments, dies 710 can be selectively added and removed from the rotating sets 705 so that corrugated tubing 550 that has varying lengths of the tubing portion 630 and/or connector portion 610 can be generated. In various embodiments, dies 710 can be removed or added at any point before or after the period which die halves 710 are in contact (this statement means that the main body sections and the connecting sections are formed to a second pattern (through exchanging dies 710) without interrupting continuous cycle of the formation unit and without stopping the extrusion of the extruded tube). Various embodiments can comprise a mechanism to remove dies 710 from the track 705 and reload these dies 710 into an appropriate hopper or storage area, and a mechanism to move desired dies 710 from a hopper into positions on the corrugation line 705 ([0066], lines 1-12)). 
Thus, Griffith teaches that, the formation unit is configured to: 
change the pattern according to which the main body sections and the connecting sections are formed to a second pattern without interrupting continuous cycle of the formation unit and without stopping the extrusion of the extruded tube; and
form the extruded tube into the main body sections and the connecting sections according to the second pattern.  
	However, Griffith does not explicitly disclose formation units having variable rotation speeds. Griffith also does not disclose the formation units have an outside radial surface having large diameter sections and small diameter sections and are rotatable about an axis perpendicular to a longitudinal axis of the extruded tube.
	Kawano discloses that, as illustrated in Fig. 1, the drawing speed of the extruded tube 4 from the die 2 can be set freely by an interlocking control of a controller or controlling means for the driving speeds of the conveyor elements 8b of the formation device 3 (col. 7, lines 21-25). Thus, Kawano discloses that formation units having controllable variable rotation speeds of the conveyor elements 8b. In another embodiment, Kawano discloses that, as illustrated in Fig. 17, formation units (for example, pressing rollers 41) have an outside radial surface having large diameter sections and small diameter sections and are rotatable (related to claim 15) about an axis perpendicular to a longitudinal axis of the extruded tube (as shown in Fig. 17). 
	Kawano discloses that, changing the variable rotation speeds from first speeds to second speeds that differ from the first speeds while changing the pattern from the first pattern to the second pattern so that a thickness of a wall of the extruded tube is controlled (related to claim 16).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griffith to incorporate the teachings of Kawano to provide formation units having variable rotation speeds and the formation units have an outside radial surface having large diameter sections and small diameter sections and are rotatable about an axis perpendicular to a longitudinal axis of the extruded tube.  By doing so, it would be possible to provide an alternative approach to make the main body sections and the return line sections for the extruded tube economically, as recognized by Kawano (col. 1, lines 31-48).
Regarding claim 14, Griffith does not explicitly disclose a movable forming unit. Kawano discloses that, as illustrated in Fig. 1, the device 3 for forming the tube is provided with two forming means each of which includes a driving shaft 8a, a driven shaft 8c and a conveyor element 8b passing around these shafts. Rollers 8 are spaced at intervals from each other on the conveyor element 8b (col. 5, lines 28-32). Left and right rollers 8 are pressed together to form the fused portion (col. 5, lines 53-54). Thus, Kawano discloses each drum (i.e., roller 8) in the pair of drums is configured to move along a respective axis that is parallel to a longitudinal axis of the extruded tube at a speed at which the extruded tube is extruded.
   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griffith to incorporate the teachings of Kawano to provide each drum in the pair of drums is configured to move along a respective axis that is parallel to a longitudinal axis of the extruded tube at a speed at which the extruded tube is extruded.  By doing so, it would be possible to provide an alternative approach to make the main body sections and the return line sections for the extruded tube economically, as recognized by Kawano (col. 1, lines 31-48). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741  
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742